Citation Nr: 1203492	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-41 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple fibrolipomata.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

8.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is an indication in the record that reasonably raises a claim of entitlement to a TDIU.  As such, this issue has been added above.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a decision of the Board that concluded that no more than a single 10 percent disability evaluation could be provided for tinnitus, whether perceived as bilateral or unilateral, under pre-June 13, 2003, regulations.  VA disagreed with the Court's decision in Smith and appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  To avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may ultimately be overturned on appeal, the Secretary of VA imposed a stay at the Board on the adjudication of tinnitus claims affected by Smith.  The specific claims affected by the stay included the issue as presented in the instant appeal where a claim for compensation for tinnitus was filed prior to June 13, 2003, and a disability rating for tinnitus of greater than 10 percent was sought.  On June 19, 2006, the Federal Circuit issued a decision in the appeal of Smith v. Nicholson, No. 05-7168.  As a consequence of that holding, on July 10, 2006, the Secretary rescinded the stay that had been imposed on all claims affected by Smith, and directed the Board to resume adjudication of the previously stayed claims.  

The issues of entitlement to service connection for multiple fibrolipomata, bilateral hearing loss, a right knee disability, and a lumbar spine disability; the issues of entitlement to increased evaluations for PTSD and diabetes mellitus; as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee scar is related to active service

2.  The Veteran's left knee varus deformities and degenerative joint disease are not related to active service. 

3.  The Veteran is in receipt of a 10 percent rating which is the maximum schedular rating authorized under VA regulations for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  A left knee scar was incurred in active service.

2.  Left knee varus deformities and degenerative joint disease were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2008 and March 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in December 2008.  38 C.F.R. § 3.159(c)(4).  The December 2008 VA examiner addressed the etiology of the Veteran's current left knee diagnoses in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The December 2008 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

With respect to the issue of entitlement to an increased evaluation for tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As will be shown below, the Board finds that the Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Section 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  

In this case, combat has been conceded by VA in the May 2009 rating decision based on verification from Joint Service Records Research Center (JSRRC).  Thus, the Board accepts the Veteran's statements that he injured his left knee during a rocket attack before being able to reach a bunker and he was hit in his left knee with some object, either a piece of that projectile or PSP, that caused bleeding and limited the use of that leg for several days.  

The first question that must be addressed, therefore, is whether incurrence of a chronic left knee disability is factually shown during service.  The Board concludes it was not.  

On the Report of Medical History completed by the Veteran in May 1970, in conjunction with his separation examination, he noted that he had had a "trick" or locked knee and noted shrapnel in knee.  The physician's summary and elaboration of all pertinent data indicated, "As noted above, MFW l[eft] knee May [19]69-no residual."  

Despite findings in service of left knee multiple fragment wounds, the Board cannot conclude a "chronic" left knee condition was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, at separation, the physician documented no left knee residuals; and, in fact, on the clinical examination for separation from service, the Veteran's lower extremities were evaluated as normal.  

As for statutory presumptions, service connection may also be established for certain disabilities, including arthritis, manifesting themselves to a 10 percent degree within a year after service.  38 U.S.C.A. §§ 1112, 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  The first showing of degenerative joint disease of the knees, however, was not until many years after the Veteran's discharge from service.

With respect to continuity of symptomatology, although the Veteran did report that he was seen for left knee pain in 1971 or 1972 and testified that his left knee pain would keep him out of work on occasion and he would address the pain by seeking medical treatment, he has not specifically reported continuity of post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Nevertheless, to the extent that the Veteran's statements can be construed as reporting continuity of left knee symptomatology, the record is still lacking medical evidence of a nexus between the present disability and the post-service symptomatology.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Veteran underwent VA examination in December 2008.  At that time, the Veteran was diagnosed as having minor varus deformities and degenerative joint disease of both knees.  In addition, the examiner identified a very faint, flesh-colored, oval shaped scar on the anterior patellae 1.5 centimeters long by 1 centimeter wide at the midpoint identified as scar from motor fragment.  There was no adherence to underlying tissue, no peppering, and no adhesion to underlying skin.  The scar was reported as tender to palpation.  The examiner also identified a 4 centimeter flesh-colored linear scar (reported as from a baseball injury at age 11).

It appears that the VA examiner has related the Veteran's left knee scar with the Veteran's military service, and specifically with the multiple fragment wounds.  

No medical professional, however, has ever related the other left knee disabilities (varus deformities and degenerative joint disease) or any of the right knee diagnoses (varus deformities, degenerative joint disease, and scar) to the Veteran's military service.  

The VA examiner noted mild varus deformity bilateral knees on x-ray, no evidence of retained shrapnel bilateral knees, fair anterior patellar scar reported as residual of shrapnel injury, residual scar reported as from baseball injury at age 11, subjective report of right knee arthroscopic surgery in 1991 with questionable meniscal removal.  

The examiner opined that a bilateral knee disability was "less likely as not . . . caused by or a result of [m]otor shell fragment."  The examiner noted that the Veteran denied being hit in the right knee with shrapnel.  He reported a twisting injury while running which was not mentioned in the discharge physical.  The Veteran reported returning to full duty a day or two after the mortar attack.  

The examiner noted that the Veteran gave a work history after service that included work as a mechanic and as a postal worker (including some time as a postal carrier).  He reported that he underwent knee surgery in 1991; however, he was not sure if this was for a meniscus, and the records had not been made available.  The examiner noted that the most pronounced knee scar was on the distal portion of the right anterior knee.  The Veteran had reported the scar was from a laceration at the age of 11 when he had slid into base while paying baseball; he indicated he had had six stitches.  Finally, the examiner noted that the Veteran reported that he had joint pain as a teenager prior to entering the military and was told he had "arthritis."

Thus, other than the left knee scar, the record does not include any evidence of in-service incurrence of a chronic right or left knee disability.  In addition, there is no evidence of knee arthritis within a year following service or evidence of continuity of symptomatology since service.  Finally, there is no competent evidence of a nexus between service and current right knee disability or left knee varus deformities and degenerative joint disease.

Although the Veteran contends that his knee disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board concludes that the preponderance of the evidence supports a claim for service connection for a left knee scar but is against the claim of service connection for any other knee disability, and the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Evaluation

The Veteran has requested a rating in excess of 10 percent for his service-connected tinnitus.  Service connection for bilateral tinnitus was established in a May 2009 rating decision, and the 10 percent disability evaluation was assigned.  In March 2010, the RO received the Veteran's Notice of Disagreement with the May 2009 rating decision including his disagreement with the 10 percent rating for tinnitus.  The Veteran noted that he had ringing in his ears that is very loud and that he could not hear that well out of his left ear.  In September 2010, the Veteran perfected his appeal with respect to this issue. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2005).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2011).  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2011), the Court held that the pre-June 10, 1999, and pre-June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for "bilateral" tinnitus where it was perceived as affecting both ears.  VA thereafter appealed to the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, namely 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

In view of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent ratings for each ear for his service-connected tinnitus must be denied under Diagnostic Code 6260, as in effect both prior and subsequent to June 13, 2003.  On this point the denial of the Veteran's claim is based on a lack of entitlement under the law.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the Veteran does not argue, and the evidence does not suggest, that symptoms attributable to tinnitus would be more appropriately evaluated under any other diagnostic code.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  The Board observes the Veteran has been employed, and has not required hospitalization for his tinnitus during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 10 percent for the Veteran's tinnitus.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a left knee scar is granted.

Entitlement to service connection for left knee varus deformity and degenerative joint disease is denied.

Entitlement to a schedular evaluation in excess of 10 percent for tinnitus, to include entitlement to a separate rating for each ear, is denied. 


REMAND

With respect to the issue of entitlement to service connection for multiple fibrolipomata, the Board notes that the Veteran has identified VA medical treatment in 1970, 1971, and 1979 from the VAMC in Livermore, California.  Thus, an effort should be made to secure these medical records.  The VCAA requires that attempts be made to obtain VA records unless it is futile.  Without a negative response from the VA Medical Center, it is not clear that further requests would be futile.

With respect to the issue of entitlement to service connection for bilateral hearing loss, the Veteran underwent VA audio examination in December 2008.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military service.  The examiner noted that audiograms at enlistment and discharge suggested normal hearing bilaterally and that the Veteran did not check hearing loss as a problem on the Report of Medical History on May 21, 1970.  The VA examiner also opined that the Veteran's complaint of tinnitus was at least as likely as not caused by or a result of military service as noise exposure was conceded as the Veteran was a helicopter crew chief and was in combat.  The examiner, however, also noted that tinnitus was as likely as not a symptom associated with hearing loss.  

Thus, the Board finds that an addendum opinion is needed to reconcile the inconsistency regarding the etiology of the Veteran's hearing loss in the December 2008 VA examination report.  

With respect to the issue of entitlement to service connection for a right knee disability, as noted above, combat has been conceded by VA in the May 2009 rating decision.  Thus, the Board accepts the Veteran's statements that he thinks he twisted it "or something" while running to the bunker.

The Veteran was afforded a VA examination in December 2008.  The VA examiner, however, offered an opinion as to whether the Veteran's right knee disability was related to the multiple fragment wounds and did not provide an opinion as to whether the Veteran's right knee disability was related to the possible twisting injury during service.  

In addition, the Veteran has raised the theory of secondary service connection which has not been developed by the RO.  

Thus, in addition to the necessary development for secondary service connection, it is the Board's opinion that in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, an addendum medical opinion in conjunction with the review of the entire record is necessary to determine whether a chronic right knee disability is related to the Veteran's military service, including a possible twisting injury or to service-connected disability, including left knee scar.  38 C.F.R. § 3.159(c)(4). 

With respect to the issue of entitlement to service connection for a lumbar spine disability, as noted above, combat has been conceded by VA in the May 2009 rating decision.  In March 2010, the Veteran reported that while in Southeast Asia, there were several times when he had to dive for cover, landing very hard during attacks.  The Veteran also reported falling from a hatch opening and landing on his back, as well as being thrown to the floor of his helicopter and landing on his backside.  The Veteran also testified about a non-combat incident when he slipped and fell about 15 feet while climbing a ladder up an elevated tower while on guard duty.  He stated that he landed on his back and a canteen. 

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed lumbar spine disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are as follows:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Thus, it is the Board's opinion that in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, a medical opinion is necessary. 

With respect to the issues of entitlement to increased evaluations for PTSD and diabetes mellitus, type II, the Veteran essentially contends that the symptoms associated with his service-connected disabilities are more severely disabling than reflected by the currently assigned disability evaluations.  In August 2011, the Veteran submitted written statements alleging that he has retreated so far from the public and strangers that he lived pretty much isolated out in the country.  In addition, the Veteran reported having trouble with his feet and legs caused by diminished circulation due to his diabetes mellitus.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in March 2009.  Thus, the appellant should be provided an opportunity to report for current VA examinations to ascertain the current status of his service-connected PTSD and diabetes mellitus, type II.

With respect to the issue of entitlement to a TDIU, this claim is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his fibrolipomata, hearing loss, right knee disability, lumbar spine disability, PTSD, and diabetes mellitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as previously identified VA medical records in 1970, 1971, and 1979 at the Livermore, CA, VAMC for treatment of fibrolipomata (also claimed as skin tumors), should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

2.  The claims file should be returned to the examiner who performed the December 2008 VA audio examination (or a suitable substitute if this individual is unavailable) for an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is in any way related to active duty service.  The examiner is also requested to reconcile the inconsistencies in the February 2011 VA audio examination report with respect to the etiologies of both hearing loss and tinnitus.    

3.  The claims file should be returned to the examiner who performed the December 2008 VA joints examination (or a suitable substitute if this individual is unavailable) for an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current right knee disability is in any way related to the Veteran's active duty service, to include a possible twisting injury or to service-connected left knee fragment wound scar.  

4.  The Veteran should be afforded a VA spine examination to determine the etiology of any current, chronic lumbar spine disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current lumbar spine disorder is in any way related to the Veteran's active duty service, to include any injuries reported by the Veteran.  

5.  The Veteran should be afforded VA examinations to ascertain the severity of his PTSD and diabetes mellitus, type II.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.   

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.

The examiner should consider the Veteran's education, 
To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  The examiner is requested to provide a complete rationale for the opinion, based on clinical experience and medical expertise.

6.  After any additional indicated development, readjudicate the issues on appeal.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


